Citation Nr: 1203275	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-43 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post right and left foot retrocalcaneal exostectomies.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel






INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

Bilateral retrocalcaneal exostoses were not manifest in service, are unrelated to service, and were not caused or aggravated by the Veteran's service-connected residuals of right knee trauma.  


CONCLUSION OF LAW

The criteria for service connection for status post right and left foot retrocalcaneal exostectomies are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in March 2009.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for the disabilities at issue in July 2009; obtained a VA expert medical opinion in September 2011; and afforded the Veteran the opportunity to give testimony before the Board.  At the time of the medical opinion in September 2011, the examiner provided a rationale for that opinion.  The examiner physically reviewed the claims file and cited to relevant treatises.  This opinion is therefore adequate.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran does not claim that his calcaneal exostoses had their onset in service.  Instead, he claims that they are secondary to his service-connected residuals of right knee trauma, and service treatment records are silent for reference to foot problems, except for an injury to the top of the Veteran's right foot in 1975.  His feet were normal on service discharge examination in October 1975. 

The Veteran was noted to have a right retrocalcaneal exostosis in January 2005, and it was surgically removed shortly thereafter.  In January and February 2009, a left retrocalcaneal exostosis was reported and indicated to have existed for 5 years.  This was removed in May 2009.

A VA expert medical opinion was rendered at the time of a July 2009 VA examination, by a physician who reviewed the Veteran's claims folder for history and examined him.  The examiner found that the Veteran's bone spurs were not due to or aggravated by his service-connected right knee condition.  The examiner's rationale was that calcaneal exostoses, spurs, are not known to be caused by any altered gait, if any, from the Veteran's service-connected right knee condition.  Aggravation was also not known to be a likely effect.  

A VA medical opinion was obtained in September 2011.  At the time, the Veteran's claims folder was reviewed and his medical history was considered.  It was noted that the Veteran was claiming that the injury to his right knee, which occurred in 1974, had led to bilateral retrocalcaneal exostoses.  The Veteran had alleged that continued altered gait was a direct result of his right knee injury, and that it had affected the development of bilateral retrocalcaneal exostoses.  The examiner noted that the etiology of retrocalcaneal exostoses was unclear.  A number of stressors seem to be involved:  a high arched foot; wearing high heeled shoes (which makes the disorder more common in females); it is more common in runners; there may be a heredity factor; it is possible that a tight Achilles tendon could account for its development.  

The examiner indicated that a review of orthopedic literature including most major orthopedic text books which were referenced in a bibliography to the opinion did not support any correlation between knee injuries, knee deformities, or altered gait from a knee injury and retrocalcaneal exostoses.  The examiner further indicated that he had 45 years of experience as a foot and ankle surgeon, was board certified in orthopedic surgery, and was an active member of an orthopedic foot and ankle society, and that during this 45 year period, he had not seen any relationship between knee injuries, altered gait, and retrocalcaneal exostoses, and he had great experience in treating the condition. 

Therefore, the Veteran's exostoses were not related to any service-related disease, event, or injury.  There was no connection between the Veteran's right knee injury in 1974 and the development of retrocalcaneal exostoses of either foot.  There was also no relationship between the injury to the Veteran's right anterior foot in 1975 and the development of bilateral retrocalcaneal exostoses.  The examiner indicated that the right knee injury of 1974 did not directly cause either of the exostoses, and that sequela from it of limping or an otherwise faulty gait and biomechanics did not cause or aggravate either of the retrocalcaneal exostoses.  It was unlikely that the right knee injury caused the retrocalcaneal exostoses to develop or that it caused the pain or disability to develop in the region of the exostoses, and it did not aggravate, in any way, the heel pain.  The calcaneal exostoses were more related to heredity and footwear.  

Based on the evidence, the Board concludes that the evidence of record is against entitlement to service connection for bilateral retrocalcaneal exostoses.  They were not manifest in service or until many years after service, and the examiner in September 2011 indicated that they were unrelated to any service-related disease, event, or injury, including the right anterior foot injury the Veteran had in 1975.  

Moreover, both the VA examiner in July 2009 and the examiner in September 2011 indicated that the Veteran's service-connected right knee disability did not cause or aggravate the Veteran's bilateral retrocalcaneal exostoses.  They considered the Veteran's history, medical knowledge, and principles in coming to their conclusions.  Moreover, no competent medical opinion indicates that the Veteran's bilateral retrocalcaneal exostoses are related to any incident of service or that the Veteran's service-connected right knee disability caused or aggravated the exostoses.  The Veteran had indicated in October 2010 that he was going to attempt to submit some medical evidence to this effect, but he has not.  Moreover, his own opinion in November 2009 as to a possible relationship between his service-connected right knee disability and his bilateral retrocalcaneal exostoses is entitled to little or no weight as the record does not reflect that he is competent to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).








ORDER

Service connection for status post right and left foot retrocalcaneal exostectomies is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


